ORDER

PER CURIAM.
Jeffrey Hill (“Hill”) appeals from the motion court’s judgment denying, without an- evidentiary hearing, his motion for post conviction relief under Mo. R.Crim. P. 29.15 (2009). After a jury trial, Hill was convicted of two counts of statutory rape and one count of incest. This Court affirmed Hill’s conviction on direct appeal in State v. Hill, 277 S.W.3d 892 (Mo.App. E.D.2009). Hill timely filed an amended motion for post-conviction relief alleging that trial counsel was constitutionally ineffective for failing to object to evidence that Hill was seen hovering over one of the victims while she was sleeping and her underwear was down, which Hill claims was inadmissible evidence of a prior bad act or uncharged crime.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b)(2).